Citation Nr: 1223686	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned in November 2006.  A transcript of that hearing has been associated with the claims file.

The Board remanded the Veteran's claims for further development in June 2007.  By a November 2010 decision, the Board awarded service connection for coronary artery disease and denied service connection for cataracts.  As the Veteran did not file a notice of appeal to this decision it is final.  The Board also remanded the issues of service connection for hypertension and an acquired psychiatric disorder for further development.  

The Board notes at the outset that this case involves a rebuilt claims file.  Following the Board's November 2010 remand, the claims file was reportedly lost or misplaced in December 2011 and the file was rebuilt pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR.  



FINDINGS OF FACT

1.  The satisfactory and probative medical evidence of record has shown that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II.  

2.  The satisfactory and probative medical evidence of record reflects that the Veteran's currently diagnosed acquired psychiatric disorder did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for the establishment of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record reflects that the Veteran was provided notice of the VCAA in October 2007, May 2009 and August 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran  also received notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim with subsequent readjudication in August 2006 and April 2012 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service information, VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative. 

As noted above, the Board notes that this case involves a rebuilt claims file.  Following the Board's November 2010 remand, the claims file was reportedly lost or misplaced in December 2011, however, the file has been rebuilt pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR and all necessary procedures have been complied with.  

This case was previously remanded by the Board in November 2010 to provide the Veteran with adequate VA examinations with opinions for hypertension and an acquired psychiatric disorder.  As the VA examiners performed all the tests necessary to evaluate the Veteran's current hypertension and acquired psychiatric disorder and complied with the Board's remand instructions, the Board is satisfied that the development requested by its November 2010 remand has now been satisfactorily completed and substantially complied with respect to these disabilities.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board notes that the February 2011 VA psychiatric examination and February 2011 hypertension examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

1.  Hypertension

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hypertension is secondary to his service-connected diabetes mellitus, type II.  

Service connection has been established for the Veteran's diabetes mellitus, type II.  

VA outpatient treatment reports from May 2000 to April 2012 reflect that the Veteran was treated for and diagnosed with hypertension.  

In a September 2009 VA general medical examination, the Veteran was diagnosed with a longstanding history of hypertension.  The examiner noted that his hypertension was well controlled at rest with normal blood pressure response to exertion and only borderline left ventricular hypertrophy was noted on echocardiogram.  

At a February 2011 VA examination, the Veteran was diagnosed with essential hypertension, well controlled.  The examiner opined that it was at least as likely as not that hypertension was aggravated by a service-connected disability.  The examiner found that the Veteran was on multiple medications for blood pressure control and had documented diabetes which was known to aggravate hypertension.  

After a careful review of the record the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is warranted.  

The Board initially observes that the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension.  The evidence of record also demonstrates that the Veteran has been awarded service connection for diabetes mellitus, type II.  

The Board also notes that a positive nexus opinion relating the Veteran's hypertension to his service-connected diabetes mellitus, type II is of record.  In the February 2011 VA examination, after a review of the Veteran's history and physical examination, the examiner found that it was at least as likely as not that hypertension was aggravated by a service-connected disability.  In his rationale he explained that the Veteran was on multiple medications for blood pressure control and had documented diabetes which was known to aggravate hypertension.  The opinion of the VA examiner is of tremendous probative value as it was premised upon an evaluation of the Veteran as well as an accurate medical history.  As such, the satisfactory and probative evidence of record demonstrates that the Veteran's hypertension is secondarily related to his service-connected diabetes mellitus, type II.  

Therefore, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II.  38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  Acquired Psychiatric Disorder

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his acquired psychiatric disorder began during his active service.  During his November 2006 video conference hearing, the Veteran testified that he served in the Marines from January 1966 for three years and that he volunteered to go to Vietnam where he was stationed from January 1968 to December 1968.  He also testified that there was bombing while he was stationed in Vietnam.  

The Veteran's service information demonstrates that he served in the Republic of Vietnam during the Vietnam War from February to December 1968.  Therefore, this information supports his claim of exposure to bombing while serving in Vietnam.  Thus the Board will resolve any doubt in favor of the Veteran with respect to exposure to bombing while in Vietnam.  38 C.F.R. § 3.102.  

VA outpatient treatment reports from May 2000 to April 2012 reflect that the Veteran was initially treated for and diagnosed with depression and anxiety in May 2000 during a primary care appointment and was referred for a psychiatric evaluation.  He was subsequently treated for and diagnosed with depression, major depression, anxiety, alcohol dependence and abuse, nicotine dependence, insomnia, mental health issues and pathological gambling.  

At a September 2009 VA examination, the Veteran reported a history of service in Vietnam from January 1968 to December 1968 and a history of alcohol abuse going back to when he served in Vietnam.  Following a mental status evaluation, he was diagnosed with recurrent major depression and alcohol dependence by history.  The examiner found that there were records dating back to the 1990's that demonstrate treatment for depression.  The examiner also found that major depression could not be attributed to the Veteran's diabetes, however, it was possible that there was a secondary diagnosis of a mood disorder compounding his major depression which may be related to his service connected medical conditions such as diabetes, cataracts and benign prostatic hypertrophy.  

In an October 2011 VA outpatient treatment report, the Veteran had negative PTSD and depression screens.  

At a February 2011 VA examination, the Veteran reported specific traumatic stressors during his active service included incoming fire, intense fear, loud noise and an attack by African American soldiers with a knife.  After a review of the claims file, a review of the Veteran's history and a psychiatric evaluation, the examiner diagnosed the Veteran with alcohol dependence and alcohol induced mood disorder.  The examiner found that the Veteran's mental disorder was less likely caused by or a result of his service-connected conditions.  He noted in the rationale that the Veteran did report an intense fear of hostile military activity.  The examiner found, however, that his descriptions of his combat experience did not rise to the level of significance and therefore it was his opinion that the Veteran did not meet the criteria for posttraumatic stress disorder.  He also concluded that the current mood disorder was not caused by either his service experiences or service-connected conditions.  

After a review of the record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder is not warranted.  

Initially, the Board finds that the Veteran has a currently diagnosed psychiatric disorder, namely depression and major depression.  As noted above, resolving doubt in favor of the Veteran, his service information supports his reports of exposure to bombing while he served in Vietnam.  

The Board also finds that the earliest indication of a psychiatric disorder in the record was not until May 2000, at which time the Veteran was diagnosed with depression by a primary care physician and referred for a  psychiatric evaluation, approximately 32 years following his discharge from active duty.  In fact, even considering the September 2009 VA examiner's statements that there were records dating back to the 1990's that demonstrate treatment for depression, this was still at least approximately 22 years following his discharge from active duty.  

In addition, the Board finds that there is no competent lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and the Veteran's active service.  In this regard, the Board notes that the September 2009 VA examiner found that major depression could not be attributed to the Veteran's diabetes.  While the September 2009 VA examiner also noted that it was possible that there was a secondary diagnosis of a mood disorder compounding his major depression which may be related to his service-connected medical conditions such as diabetes, cataracts and benign prostatic hypertrophy, the Board finds that his statement of this possible relationship was merely speculative; there were no explanations or reasons provided to lend support to this statement.  Moreover, the examiner inaccurately stated the Veteran's service-connected conditions included cataracts and benign prostatic hypertrophy, which are not service-connected conditions.  Finally, the February 2011 VA examiner concluded, upon a review of the claims file and the Veteran's history as well as an examination of the Veteran, that the Veteran's mental disorder was less likely caused by or a result of his service-connected conditions, the Veteran did not meet the criteria for posttraumatic stress disorder and that the current mood disorder was not caused by either his service experiences or service-connected conditions.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the lay statements and testimony by the Veteran that he had been drinking heavily in service and that his current acquired psychiatric disorder is related to his active service.  The Board observes, however, that the Veteran is not competent to relate his heavy drinking in service to any acquired psychiatric disorder nor is he competent to relate any current acquired psychiatric disorder to his active service.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that the Veteran has not provided any statements to date regarding the continuity of any psychiatric symptoms since his active service.  

Therefore, the Board finds that there is no evidence of record of an acquired psychiatric disorder during the Veteran's active service and no evidence of a nexus between the Veteran's current acquired psychiatric disability and his active service.  As such, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to his active military service.  Therefore, the claim for service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


